Allowability Notice
	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
1.	Claims 1, 3-5, 8 and 9 of the claim set filed 6/30/2021 are allowed.
The following is an examiner’s statement for reason of allowance:

	The subject matter of each of independent Claims 1, 8 and 9 is considered to be allowable for the reasons set forth in the Final Rejection filed 10/15/2021. In the Final Rejection filed 10/15/2021, all of pending Claims 1, 3-5, 8 and 9 were rejected under nonstatutory double patenting in light of parent case 13/923479 (which is now issued as U.S. Patent # 10,281,173). In response to the Final Rejection filed 10/15/2021, Applicant has filed a terminal disclaimer on 1/14/2022 which was accepted by the office on 1/14/2022. Consequently, all of the nonstatutory double patenting rejections previously set forth for Claims 1, 3-5, 8 and 9 are hereby withdrawn. Since no rejections remain, all of pending Claims 1, 3-5, 8 and 9 are now in condition for allowance. 

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        1/27/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762